


110 HR 2394 IH: To study the needs of Wounded Women

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2394
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mrs. Wilson of New
			 Mexico (for herself, Mrs.
			 Bachmann, Mrs. Biggert,
			 Mrs. Blackburn,
			 Mrs. Bono,
			 Ms. Ginny Brown-Waite of Florida,
			 Mrs. Capito,
			 Mrs. Drake,
			 Ms. Granger,
			 Mrs. Emerson,
			 Ms. Fallin,
			 Ms. Foxx, Mrs. Miller of Michigan,
			 Mrs. Musgrave,
			 Mrs. Myrick,
			 Ms. Pryce of Ohio,
			 Ms. Ros-Lehtinen, and
			 Mrs. Schmidt) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To study the needs of Wounded Women
		  Warriors.
	
	
		1.Commission on wounded women
			 warriors
			(a)EstablishmentThere
			 is established a bipartisan commission to be known as the Commission on
			 Wounded Women Warriors.
			(b)ResponsibilitiesThe Commission on Wounded Women Warriors
			 shall study the needs of women in the Armed Forces who are making a transition
			 from the Department of Defense health care system to the Department of Veterans
			 Affairs health care system. In the study, the Commission shall particularly
			 examine the difficulties faced by women who return from a period of active duty
			 service in support of Operation Iraqi Freedom or Operation Enduring
			 Freedom.
			(c)MembershipThere
			 shall be 12 members of the Commission on Wounded Women Warriors, as
			 follows:
				(1)Two members appointed jointly by the
			 Secretary of Veterans Affairs and the Secretary of Defense, one of whom is a
			 female veteran or who is currently participating in the Department of Defense
			 health care system.
				(2)Two members appointed by the Speaker of the
			 House of Representatives, one of whom is a female veteran or who is currently
			 participating in the Department of Defense health care system.
				(3)Two members appointed by the Majority
			 Leader of the House of Representatives, one of whom is a female veteran or who
			 is currently participating in the Department of Defense health care
			 system.
				(4)Two members appointed by the Majority
			 Leader of the Senate, one of whom is a female veteran or who is currently
			 participating in the Department of Defense health care system.
				(5)Two members appointed by the Minority
			 Leader of the House of Representatives, one of whom is a female veteran or who
			 is currently participating in the Department of Defense health care
			 system.
				(6)Two members appointed by the Minority
			 Leader of the Senate, one of whom is a female veteran or who is currently
			 participating in the Department of Defense health care system.
				(d)DeadlineThe
			 Commission shall be established by not later than the date that is 90 days
			 after the date of the enactment of this Act.
			(e)ReportBy
			 not later than 180 days after the date of the enactment of this Act, the
			 Commission shall submit to Congress a report on the recommendations and
			 conclusions of the Commission.
			2.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title such sums as are
			 necessary for fiscal year 2008.
		
